DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,574,757. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
  -- Claims 1,8, and 15 recites essentially the same subject matter as that of claims 1,10, and 17, respectively, of ‘757, except for the environment component that employs at least one instrument of the one or more instruments to generate an environment profile describing one or more characteristics of the environment in which the self aware light bulb is installed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the environment component in place of the capability component, since the environment component performs a form of self examination because it generates a profile describing characteristics, which thereby would have constituted a form of self examination.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preta et al(USPGPUB 2012/0098655).
  -- In considering claim 1, the claimed subject matter that is met by Preta et al(Preta) includes:
	1) the self aware light bulb configured for installation in a light fixture is met by the smart light(200);
	2) the self-aware light bulb comprising:
		i) one or more instruments is met by the sensor array(320, figure 8)(see: sec[0080]);
		ii) the memory that stores computer executable components is met by the memory(integral or external) of the processing device(302);
iii) the processor that executes the computer executable components stored in the memory is met by the processing device(10,302) that is electrically associated with the memory, and includes computer executable components(see: Preta, sec[0066]);
		iv) wherein the computer executable components comprise:
			a) the operation component that: 
				aa) monitors an environment in which the self-aware light bulb is installed using the one or more instruments, 
				ab) determines one or more actions to perform to achieve one or more objectives of the self-aware light bulb, 
				ac) executes the one or more actions is met by the electronic module(300), which is configured for controlling the smart light(200), and includes the array(320), processing device(302), and memory, which cooperate so as to monitor the environment, determine actions, and execute the actions based on control signals, and wherein the processing device receives a signal that indicates power failure, and upon receiving the power fail signal, the processing device(302) generates 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the environment is vehicle is met by the device of Preta being utilized in vehicle(5);
	2) the one or more objectives comprises a safety objective is met by the data causing vehicle to perform safety functions(see: sec[0038]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the safety objective is to enhance visibility of a driver of the vehicle is met by the embodiment of Preta which utilizes information unit(50) as a running light for a vehicle(see: Preta, sec[0051]);
	2) the operations component: 
		i) uses the one or more instruments to detect a condition in the environment that is determined to reduce the visibility of the driver is met by the visual image sensor(20), which would detect conditions that may hinder the driver’s visibility, such as when a trailer is difficult to see from the cab of the towing vehicle, and the image sensor us used to aid when backing the trailer(see: Preta, sec[0036]);
ii) adjusts a light output of the self aware light bulb to increase the visibility of the driver is met by the information unit(50) being utilized as a running light for a vehicle(see: sec[0051]), which would increase the visibility of a driver of the vehicle by providing added lighting for the driver.
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the safety objective is to add a safety functionality to the vehicle that is not present in the vehicle prior to installation of the self-aware light bulb in the vehicle would have been inherent, since the smarts and their functionality would not have been available to a vehicle prior to being installed, 
	2) the safety functionality is at least one of a lane departure warning, a collision warning, a blind-spot warning, a backup camera, a parking assist, an adaptive cruise control, an adaptive braking, or an autonomous driving is met by the sensor(62) being any of a number of sensors, which measure proximity(see: sec[0053]), which would constitute either of a collision warning, blind spot warning, as well as the image sensor(20), which would aid in backing a trailer during a backing and parking situation(see: sec[0036]); 
3) the operations component uses the one or more instruments to perform the safety functionality is met by the controller(10) of the  smart light which utilizes the program to control the sensors of the system(see: sec[0080])
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the operations component communicates with at least one component in the vehicle to perform the safety functionality is met by the processing of the processing device, so as to determine when to turn the light on or off as deemed necessary(see: sec[0072]), wherein, turning on of the light would be deemed as a safety functionality, especially as a result of a power failure.
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the at least one component comprises a computer, a navigation system, a speaker, a display, or a user device of an occupant of the vehicle is met by the information indicator(64)(see: Preta, sec[0048,0055]).
  -- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
1) the operations component controls the at least one component in the vehicle to perform the safety functionality is met by the light controller(10), controlling the image sensor to capture image data(see: sec[0036]).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 9 recites subject matter that is met as discussed in claim 2 above.
  -- Claim 10 recites subject matter that is met as discussed in claim 3 above.
  -- Claim 11 recites subject matter that is met as discussed in claim 4 above.
  -- Claim 12 recites subject matter that is met as discussed in claim 5 above.
  -- Claim 13 recites subject matter that is met as discussed in claim 6 above.
  -- Claim 14 recites subject matter that is met as discussed in claim 7 above.
  -- Claim 15 recites a method that is met as discussed in the rejection of claim 1 above.
  -- Claim 16 recites a method that is met as discussed in the rejection of claim 2 above.
  -- Claim 17 recites a method that is met as discussed in the rejection of claim 3 above.
  -- Claim 18 recites a method that is met as discussed in the rejection of claim 4 above.
  -- Claim 19 recites a method that is met as discussed in the rejection of claim 5 above.
  -- Claim 20 recites a method that is met as discussed in the rejection of claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Lys(USPat. 6,528,954) teaches the self aware light bulb for installation in a light fixture in the form of light modules(100) including the LED system(120), as well as the light bulb(701, para 156), and wherein the light module  includes different configurations such that it allows the module to be disposed on a platform(642) which is constructed to plug into a fixture, and shaped to plug, screw or otherwise connect to a power source(see: para,101).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DARYL C POPE/Primary Examiner, Art Unit 2687